Court of Claims jurisdiction; Social Secumty benefits; disability benefits; fi/nality of Secretary's decision. — Plaintiff alleges that he has been illegally denied disability benefits as provided in 42 U.S.C. § 402(a). On October 25, 1974 the court issued two orders, one denying plaintiff’s motion for discovery and inspection, and the other dismissing the petition and reading as follows:
Before Davis, Judge, Presiding, SkeltoN and KüNzig, Judges.
“This case comes before the court on defendant’s motion, filed May 23, 1974, to dismiss plaintiff’s petition and on plaintiff’s motion, filed July 19, 1974, to affirm. Upon consideration thereof, together with the responses in opposition thereto, without oral argument, based upon the provisions of 42 U.S.C. § 405 (g) and (h), it is concluded that this court lacks jurisdiction over plaintiff’s alleged claim.
“it is ti-iereeore ordered that plaintiff’s said motion to affirm be and the same is denied, defendant’s said motion to dismiss is granted and plaintiff’s petition is dismissed.”